Title: Jonathan Williams, Jr., to the American Commissioners, 6 January 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes Jan. 6. 1778.
I am just returned from Painbeuf where I have been with Capt. Nicholson to quiet a Discord between the french and americain Sailors, which we have in a great measure effected; and I hope the Steps agreed on between the Commissary at Pain beuf, the Commander of a french Vessell of War, and ourselves, will soon put an end to it. We have offered free Liberty to every french Sailor that does not like the Voyage, to go on shore, provided he will return the money he has received, declaring that we only wanted willing Fellows and at the same Time giving them proper encouragement to stay: In addition to this the french officer tells them that when they leave the Ship he shall have occasion to take them for the King; This I imagine will have the desired Effect.
I must however observe to you that the Commissary and the Sea Officer abovementioned have such orders that the Ship cannot go from Painbeuf without a permission from the ministry; else she would have been now at St. Nazare. I therefore hope Capt. Nicholsons assurances will soon be followed with a particular Permission, for us to do as we please.
I have to inform you that the Dolphin is seized by the Officers of the Admiralty at the Suit of one Tannaye a french Sailor who makes an impudent Demand of Wages and Prize money after forfeiting all by Deserting the Service. The Fact is this. This Tannaye shipped as Sailor in the Service of the united States one year. Capt. Nicholson gave him the Command of a Prize and ordered him to bring her into France. He carried his Prize into Liverpool and declared her french Property, their being only Frenchmen on board. He drew a Bill on Mr. Morris for £147 Sterling which was accepted and which if not already, must at all events be paid. Capt. Wickes after hearing that the Vessell was arrived in England released the English Captain supposing the Ship to be from that time lost to us. The Capt. knew where to find her and nobody can suppose he has been so foolish as to let her alone. Tannaye then came to France and refused to give any account of his proceedings ’till his Wages and prize money should be paid, which of course was refused him. He then sued Capt. Nicholson and I employed a Lawyer to defend the Cause. Tannaye was at last obliged to shew Account to the Admiralty by which he makes 12 Guineas to be due to him over above the £147 Sterling which is so much dead Loss, and then (when too late) he offered to transfer the Property which I suppose has been long since in possession of its former english owners, upon Condition however that his Wages for the whole time shall be paid and his prize money secured. The admiralty have thought proper to give a Judgment in favour of this man, which is the more extraordinary as it is the first Instance in which they have thought themselves authorised to judge and condemn our prizes, for by according to this Tannaye his proportion, they in fact approve of the whole. They have however termed it the profits of the Navigation of the said Vessell, which I suppose is a term to cover themselves by.
Capt. Nicholson will not on any account consent to a Sol being paid. His Reasons are 1st. That as he was engaged for a Year he is now to all intents and purposes a deserter from the Service and therefore not intitled to anything. 2d. He had no right to carry the Vessell into Liverpool as his orders were to come to France whither he should have come at all risques and by breaking his orders he deserves rather punishment than reward. 3d. That his Conduct has already subjected us to the Loss of £147 Sterling and his refusing to account for anything till the affair is irretreavable proves that he would not have accounted at all had he succeeded. I think it my duty to lay this matter before you as it is come to an extremity which I imagine you only can properly decide upon. In the mean Time the Dolphin remains seized.
M. Grand observes to me by this post that you have not established an augmentation of Credit for me as I requested. I beg you will do it as delay may occasion a want of that Confidence so necessary in all commercial Concerns.
I have with Capt. Nicholson agreed that our French Captain shall wear the Congress uniform when the Ship goes out, agreeable to his Title of supernumerary Lieut. according to the articles made with him and approved by you, thereby to show to all his Crew that as he himself is in our Service under Capt. Nicholson they must be so also, which will tend to preservegood harmony aboard. I beg leave to recommend this Young Gentleman to your notice as a very worthy active and intelligent man who has given me great satisfaction. I have the honour to be very respectfully Gentlemen Your most obedient Servant
J Williams
The Hon. The Commrs. of the United States.
 
Notations in different hands: Seizure of the Dolphin / Seizure of Dolphin &c &c January 6th 1778-D. / J. Williams to Commrs: U.S. 6 Jan: 1778
